Citation Nr: 0921565	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans, left knee, status post surgical treatment, 
evaluated as 10 percent disabling prior to August 13, 2008 
and 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran testified at a Board hearing by video 
teleconference in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the April 2009 Board hearing, the Veteran testified that 
he was not able to go back to work for the South Carolina 
Department of Corrections (SCDOC) after taking medical leave 
for knee surgery in September 2006.  A February 2007 letter 
from the SCDOC indicates that the agency would not authorize 
the Veteran's return to work and advised him to seek 
disability retirement benefits.  The SCDOC letter cites the 
permanent physical restrictions ordered by the VA treating 
physician following the knee surgery.  An April 2007 letter 
from South Carolina Retirement Systems confirms that the 
Veteran was approved for disability retirement benefits.  The 
Veteran testified that he is not currently employed but is 
studying for a bachelor's degree in elementary education.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  A referral is the correct 
course of action in this case, given the evidence that the 
service-connected knee disability led to termination of the 
Veteran's employment by the SCDOC.

At the Board hearing, the Veteran could not recall whether he 
had received treatment for the left knee following the August 
2008 VA examination.  Before referring the case for 
extraschedular consideration, the RO should associate any 
outstanding VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment 
records and associate with the claims 
file.

2.  Submit the Veteran's claim for 
increased compensation for osteochondritis 
dissecans, left knee, status post surgical 
treatment, to the Director, Compensation 
and Pension Service or the Under Secretary 
for Benefits for extraschedular 
consideration under 38 C.F.R. § 3.321 
(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




